

EXHIBIT 10.1
























ACI HOLDING, INC.




1994 STOCK OPTION PLAN


as amended by
the Board of Directors on February 22, 2002
and again by the Board of Directors on March 7, 2006






 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------


 

 
TABLE OF CONTENTS



 
1. PURPOSE
 
2. ADMINISTRATION
 
        2.1. Board
 
        2.2. Committee
 
      2.3. No Liability
 
3. STOCK
 
4. ELIGIBILITY
 
5. EFFECTIVE DATE AND TERM OF THE PLAN
 
5.1. Effective Date
 
        5.2. Term
 
6. GRANT OF OPTIONS
 
6.1. General
 
        6.2. Limitation on Grants of Options to Executives
 
7. LIMITATION ON INCENTIVE STOCK OPTIONS
 
8. OPTION AGREEMENTS
 
9. OPTION PRICE
 
10. TERM AND EXERCISE OF OPTIONS
 
         10.1. Term
 
         10.2. Option Period and Limitations on Exercise
 
         10.3. Method of Exercise
 
11. TRANSFERABILITY
 
11.1. Transferability of Options
 
11.2. Stock and Warrant Holders' Agreement and Voting Agreement
 
12. TERMINATION OF EMPLOYMENT
 
13. RIGHTS IN THE EVENT OF DEATH OR DISABILITY
 
13.1. Death
 
13.2. Disability
 
14. USE OF PROCEEDS
 
15. SECURITIES ACT OF 1933
 
16. SECURITIES EXCHANGE ACT OF 1934; RULE 16b-3
 
        16.1. General
 
        16.2. Stock Option Committee
 
        16.3. Action by the Board
 
        16.4. Additional Restrictions on Transfer of Stock
 
       16.5. Additional Requirement of Stockholders' Approval
 
17. AMENDMENT AND TERMINATION OF THE PLAN
 
18. EFFECT OF CHANGE IN CAPITALIZATION
 
18.1. Changes in Stock
 
18.2. Reorganization with Corporation Surviving
 
18.3. Other Reorganizations; Sale of Assets/Stock
 
18.4. Adjustments
 
18.5. No Limitations on Corporation
 
19. DISCLAIMER OF RIGHTS
 
20. NONEXCLUSIVITY OF THE PLAN






 




--------------------------------------------------------------------------------




ACI HOLDING, INC.


1994 STOCK OPTION PLAN
as amended by
the Board of Directors on February 22, 2002
and again by the Board of Directors on March 7, 2006




 
ACI HOLDING, INC., a Delaware corporation (the “Corporation”), sets forth herein
the terms of this Stock Option Plan (the “Plan”) as follows:
 


 

1.  
PURPOSE

 
 
The Plan is intended to advance the interests of the Corporation by providing
eligible individuals (as designated pursuant to Section 4 below) an opportunity
to acquire (or increase) a proprietary interest in the Corporation, which
thereby will create a stronger incentive to expend maximum effort for the growth
and success of the Corporation and its subsidiaries and will encourage such
eligible individuals to remain in the employ or service of the Corporation or
that of one or more of its subsidiaries. Each stock option granted under the
Plan (an “Option”) is intended to be an “incentive stock option” (“Incentive
Stock Option”) within the meaning of Section 422 of the Internal Revenue Code of
1986, or the corresponding provision of any subsequently enacted tax statute, as
amended from time to time (the “Code”), except to the extent that any such
Option would exceed the limitations set forth in Section 7 below and except for
Options specifically designated at the time of grant as not being “incentive
stock options.”
 
 

2.  
ADMINISTRATION

 
 

2.1.  
Board

 
 
The Plan shall be administered by the Board of Directors of the Corporation (the
“Board”), which shall have the full power and authority to take all actions and
to make all determinations required or provided for under the Plan or any Option
granted or Option Agreement (as defined in Section 8 below) entered into
hereunder and all such other actions and determinations not inconsistent with
the specific terms and provisions of the Plan deemed by the Board to be
necessary or appropriate to the administration of the Plan or any Option granted
or Option Agreement entered into hereunder. The interpretation and construction
by the Board of any provision of the Plan or of any Option granted or Option
Agreement entered into hereunder shall be final and conclusive.
 
 

2.2.  
Committee

 
 
The Board may from time to time appoint a Stock Option Committee (the
“Committee”). The Board, in its sole discretion, may provide that the role of
the Committee shall be limited to making recommendations to the Board concerning
any determinations to be made and actions to be taken by the Board pursuant to
or with respect to the Plan, or the Board may delegate to the Committee such
powers and authorities related to the administration of the Plan, as set forth
in Section 2.1 above, as the Board shall determine, consistent with the
Certificate of Incorporation and By-laws of the Corporation and applicable law.
In the event that the Plan or any Option granted or Option Agreement entered
into hereunder provides for any action to be taken by or determination to be
made by the Board, such action may be taken by or such determination may be made
by the Committee if the power and authority to do so has been delegated to the
Committee by the Board as provided for in this Section. Unless otherwise
expressly determined by the Board, any such action or determination by the
Committee shall be final and conclusive.
 
 

2.3.  
No Liability

 
 
No member of the Board or of the Committee shall be liable for any action or
determination made, or any failure to take or make an action or determination,
in good faith with respect to the Plan or any Option granted or Option Agreement
entered into hereunder.
 
 

3.  
STOCK

 
 
The stock that may be issued pursuant to Options granted under the Plan shall be
shares of Series B Common Stock of the Corporation (the “Stock”), which shares
may be treasury shares or authorized but unissued shares. The number of shares
of Stock that may be issued pursuant to Options granted under the Plan shall not
exceed in the aggregate 477,744 shares of Stock, which number of shares is
subject to adjustment as provided in Section 18 below. If any Option expires,
terminates or is terminated for any reason prior to exercise in full, the shares
of Stock that were subject to the unexercised portion of such Option shall be
available for future Options granted under the Plan.
 
 

4.  
ELIGIBILITY

 
 
Options may be granted under the Plan to any employee of the Corporation or any
“subsidiary corporation” thereof within the meaning of Section 424(f) of the
Code (a “Subsidiary”) (including any such employee who is an officer or director
of the Corporation or any Subsidiary) as the Board shall determine and designate
from time to time prior to expiration or termination of the Plan. An individual
may hold more than one Option, subject to such restrictions as are provided
herein.
 
 

5.  
EFFECTIVE DATE AND TERM OF THE PLAN

 
 

5.1.  
Effective Date

 
 
The Plan shall become effective as of the date of adoption by the Board, subject
to stockholders’ approval of the Plan within one year of such effective date by
a majority of the votes cast at a duly held meeting of the stockholders of the
Corporation at which a quorum representing a majority of all outstanding stock
is present, either in person or by proxy, and voting on the matter, or by
written consent in accordance with applicable state law and the articles of
incorporation and by-laws of the Corporation and in a manner that satisfies the
requirements of Rule 16b-3(b) of the Exchange Act; provided, however, that upon
approval of the Plan by the stockholders of the Corporation as set forth above,
all options granted under the Plan on or after the effective date shall be fully
effective as if the stockholders of the Corporation had approved the Plan on the
effective date.
 
 

5.2.  
Term

 
 
The plan shall have no termination date, but no grant of an ISO may occur after
the date that is ten years after the effective date.
 
 

6.  
GRANT OF OPTIONS

 
 

6.1.  
General

 
 
Subject to the terms and conditions of the Plan, the Board may, at any time and
from time to time, grant to such eligible individuals as recommended by the
Chief Executive Officer of the Corporation and approved by the Board
(“Optionees”) Options to purchase such number of shares of the Stock on such
terms and conditions as the Board may determine, including any terms or
conditions which may be necessary to qualify such Options as “incentive stock
options” under Section 422 of the Code. Such authority specifically includes the
authority, in order to effectuate the purposes of the Plan but without amending
the Plan, to modify grants to eligible individuals who are foreign nationals or
are individuals who are employed outside the United States to recognize
differences in local law, tax policy or custom. The date on which the Board
approves the grant of an Option shall be considered the date on which such
Option is granted.
 
 

6.2.  
Limitation on Grants of Options to Executives

 
 
The maximum number of Shares subject to Options that can be awarded under the
Plan to any executive officer of the Corporation, a subsidiary, or to any other
person eligible for the grant of an Option under Section 4 is 238,872 shares.
 
 

7.  
LIMITATION ON INCENTIVE STOCK OPTIONS

 
 
An Option shall constitute an Incentive Stock Option only to the extent that the
aggregate fair market value (determined at the time the Option is granted) of
the Stock with respect to which Incentive Stock Options are exercisable for the
first time by any Optionee during any calendar year (under the Plan and all
other plans of the Optionee’s employer corporation and its parent and subsidiary
corporations within the meaning of Section 422(d) of the Code) does not exceed
$100,000. This limitation shall be applied by taking Options into account in the
order in which they were granted.
 
 

8.  
OPTION AGREEMENTS

 
 
All Options granted pursuant to the Plan shall be evidenced by written
agreements (“Option Agreements”) to be executed by the Corporation and by the
Optionee, in such form or forms as the Board shall from time to time determine.
Option Agreements covering Options granted from time to time or at the same time
need not contain similar provisions; provided, however, that all such Option
Agreements shall comply with all terms of the Plan.
 
 

9.  
OPTION PRICE

 
 
The purchase price of each share of the Stock subject to an Option (the “Option
Price”) shall be fixed by the Board and stated in each Option Agreement;
provided that the minimum Option Price with respect to 238,872 shares of Stock
shall be $10.00 per share, and the minimum Option Price with respect to the
remaining 238,872 shares of Stock shall be $20.00 per share. In the case of an
Option that is intended to constitute an Incentive Stock Option, the option
price shall be not less than the fair market value of a share of the Stock
covered by the Option on the date the Option is granted (as determined in good
faith by the Board); provided, however, that in the event the Optionee would
otherwise be ineligible to receive an Incentive Stock Option by reason of the
provisions of Sections 422(b)(6) and 424(d) of the Code (relating to stock
ownership of more than ten percent), the Option Price of an Option which is
intended to be an Incentive Stock Option shall be not less than the greater of
par value or 110 percent of the fair market value of a share of the Stock
covered by the Option at the time such Option is granted. In the event that the
Stock is listed on an established national or regional stock exchange, is
admitted to quotation on the National Association of Securities Dealers
Automated Quotation System, or is publicly traded in an established securities
market, in determining the fair market value of the Stock, the Board shall use
the closing price of the Stock on such exchange or System or in such market (the
highest such closing price if there is more than one such exchange or market) on
the date the Option is granted (or, if there is no such closing price, then the
Board shall use the mean between the highest bid and lowest asked prices or
between the high and low prices on such date), or, if no sale of the Stock has
been made on such day, on the next preceding day on which any such sale shall
have been made.
 
 

10.  
TERM AND EXERCISE OF OPTIONS

 
 

10.1.  
Term

 
 
Each Option granted under the Plan shall terminate and all rights to purchase
shares thereunder shall cease upon the expiration of ten years from the date
such Option is granted, or on such date prior thereto as may be fixed by the
Board and stated in the Option Agreement relating to such Option; provided,
however, that in the event the Optionee would otherwise be ineligible to receive
an Incentive Stock Option by reason of the provisions of Sections 422(b)(6) and
424(d) of the Code (relating to stock ownership of more than ten percent), an
Option granted to such Optionee which is intended to be in Incentive Stock
Option shall in no event be exercisable after the expiration of five years from
the date it is granted.
 
 

10.2.  
Option Period and Limitations on Exercise

 
 
Each Option granted under the Plan shall be exercisable, in whole or in part, at
any time and from time to time over a period commencing on or after the date of
grant and ending upon the expiration or termination of the Option, as the Board
shall determine and set forth in the Option Agreement relating to such Option;
provided, however, that, as set forth herein, no Option may become exercisable
at a rate faster than 1/48th of the shares originally covered thereby for each
month which shall have expired since the date the Option was granted. Any
limitation on the exercise of an Option contained in any Option Agreement may be
rescinded, modified or waived by the Board, in its sole discretion, at any time
and from time to time after the date of grant of such Option, so as to
accelerate the time at which the Option may be exercised. Notwithstanding the
foregoing, Options that may be granted pursuant to the an offer to exchange
Options to be made by the Company is 2001, may, except as limited by Section
16.5 of the Plan, become exercisable by an optionee in 18 equal monthly
installments.
 
 

10.3.  
Method of Exercise

 
 
An Option that is exercisable hereunder may be exercised by delivery to the
Corporation on any business day, at its principal office addressed to the
attention of the President, of written notice of exercise, which notice shall
specify the number of shares with respect to which the Option is being exercised
and shall be accompanied by payment in full of the Option Price of the shares
for which the Option is being exercised. The minimum number of shares of Stock
with respect to which an Option may be exercised, in whole or in part, at any
time shall be the lesser of 100 shares or the maximum number of shares available
for purchase under the Option at the time of exercise. Payment of the Option
Price for the shares of Stock purchased pursuant to the exercise of an Option
shall be made, as determined by the Board and set forth in the Option Agreement
pertaining to an Option, either (i) in cash or by check payable to the order of
the Corporation (which check may, in the discretion of the Corporation, be
required to be certified); (ii) through the tender to the Corporation of shares
of Stock, which shares shall be valued, for purposes of determining the extent
to which the Option Price has been paid thereby, at their fair market value
(determined in the manner described in Section 9 above) on the date of exercise;
(iii) to the extent permitted by applicable law, by the delivery of a promissory
note of the person exercising the Option to the Corporation on such terms as
shall be set out in the Option Agreement; (iv) to the extent permitted by
applicable law, by causing the Corporation to withhold shares of stock otherwise
issuable pursuant to exercise of an option equal in value to the Option Price or
portion thereof to be satisfied pursuant to this clause (iv); or (v) by a
combination of the methods described in (i) and (ii); provided, however, that
the Board may in its discretion impose and set forth in the Option Agreement
pertaining to an Option such limitations or prohibitions on the use of shares of
Stock to exercise Options as it deems appropriate. An attempt to exercise any
Option granted hereunder other than as set forth above shall be invalid and of
no force and effect. Promptly after the exercise of an Option and the payment in
full of the Option Price of the shares of Stock covered thereby, the individual
exercising the Option shall be entitled to the issuance of a Stock certificate
or certificates evidencing his ownership of such shares. A separate Stock
certificate or certificates shall be issued for any shares purchased pursuant to
the exercise of an Option which is an Incentive Stock Option, which certificate
or certificates shall not include any shares which were purchased pursuant to
the exercise of an Option which is not an Incentive Stock Option. An individual
holding or exercising an Option shall have none of the rights of a stockholder
until the shares of Stock covered thereby are fully paid and issued to him, and,
except as provided in Section 18 below, no adjustment shall be made for
dividends or other rights for which the record date is prior to the date of such
issuance.
 
 

11.  
TRANSFERABILITY

 
 

11.1.  
Transferability of Options

 
 
During the lifetime of an Optionee, only such Optionee or any permitted
transferee (or, in the event of legal incapacity or incompetency, the Optionee’s
or permitted transferee’s guardian or legal representatives) may exercise the
Option. No Option shall be assignable or transferable by the Optionee to whom it
is granted, other than by will or the laws of descent and distribution or,
except with respect to an Incentive Stock Option, pursuant to a domestic
relations order (within the meaning of Rule 16a-12 of the Securities Exchange
Act of 1934, as amended).
 
 

11.2.  
Stock and Warrant Holders’ Agreement and Voting Agreement

 
 
Shares of Stock acquired pursuant to exercise of an Option shall be subject to
the ACI Holding, Inc. Stock and Warrant Holders’ Agreement entered into as of
December 31, 1993 (the “Stock and Warrant Holders’ Agreement”) and the Voting
Agreement dated December 31, 1993, and the Board shall so provide in each Option
Agreement.
 
 

12.  
TERMINATION OF EMPLOYMENT

 
 
Upon the termination of the employment of an Optionee with the Corporation or a
Subsidiary, other than by reason of the death or “permanent and total
disability” (within the meaning of Section 22(e)(3) of the Code) of such
Optionee, any Option granted to an Optionee pursuant to the Plan shall
terminate, and such Optionee shall have no further right to purchase shares of
Stock pursuant to such Option; provided, however, that in the event that such
termination of employment is by reason of the Optionee’s retirement with the
consent of the Corporation or a Subsidiary in accordance with the normal
retirement policies of the Corporation or a Subsidiary, as the case may be, then
such Optionee shall have the right (subject to the general limitations on
exercise set forth in Section 10.2 above), at any time within three months after
such retirement and prior to termination of the Option pursuant to Section 10.1
above, to exercise, in whole or in part, any Option held by such Optionee at the
date of such retirement, whether or not such Option was exercisable immediately
prior to such retirement; provided further, that the Board may provide, by
inclusion of appropriate language in any Option Agreement, that an Optionee may
(subject to the general limitations on exercise set forth in Section 10.2
above), in the event of termination of employment of the Optionee with the
Corporation or a Subsidiary, exercise an Option, in whole or in part, at any
time subsequent to such termination of employment and prior to termination of
the Option pursuant to Section 10.2 above, either subject to or without regard
to any installment limitation on exercise imposed pursuant to Section 10.2
above, as the Board, in its sole and absolute discretion, shall determine and
set forth in the Option Agreement. Whether a termination of employment is to be
considered by reason of retirement with the consent of the Corporation or a
Subsidiary in accordance with the normal retirement policies of the Corporation
or a Subsidiary, as the case may be, and whether a leave of absence or leave on
military or government service shall constitute a termination of employment for
purposes of the Plan, shall be determined by the Board, which determination
shall be final and conclusive. For purposes of the Plan, a termination of
employment with the Corporation or a Subsidiary shall not be deemed to occur if
the Optionee is immediately thereafter employed with the Corporation or any
other Subsidiary.
 
 

13.  
RIGHTS IN THE EVENT OF DEATH OR DISABILITY

 
 

13.1.  
Death

 
 
If an Optionee dies while employed by the Corporation or a Subsidiary, the
executors or administrators or legatees or distributees of such Optionee’s
estate shall have the right (subject to the general limitations on exercise set
forth in Section 10.2 above), at any time within one year after the date of such
Optionee’s death and prior to termination of the Option pursuant to Section 10.1
above, to exercise any Option held by such Optionee at the date of such
Optionee’s death, whether or not such Option was exercisable immediately prior
to such Optionee’s death; provided, however, that the Board may provide by
inclusion of appropriate language in any Option Agreement that, in the event of
the death of an Optionee, the executors or administrators or legatees or
distributees of such Optionee’s estate may exercise an Option (subject to the
general limitations on exercise set forth in Section 10.2 above), in whole or in
part, at any time subsequent to such Optionee’s death and prior to termination
of the Option pursuant to Section 10.1 above, either subject to or without
regard to any installment limitation on exercise imposed pursuant to Section
10.2 above, as the Board, in its sole and absolute discretion, shall determine
and set forth in the Option Agreement.
 
 

13.2.  
Disability

 
 
If an Optionee terminates employment with the Corporation or a Subsidiary by
reason of the “permanent and total disability” (within the meaning of Section
22(e)(3) of the Code) of such Optionee, then such Optionee shall have the right
(subject to the general limitations on exercise set forth in Section 10.2
above), at any time within one year after such termination of employment and
prior to termination of the Option pursuant to Section 10.1 above, to exercise,
in whole or in part, any Option held by such Optionee at the date of such
termination of employment, whether or not such Option was exercisable
immediately prior to such termination of employment; provided, however, that the
Board may provide, by inclusion of appropriate language in any Option Agreement,
that an Optionee may (subject to the general limitations on exercise set forth
in Section 10.2 above), in the event of the termination of employment of the
Optionee with the Corporation or a Subsidiary by reason of the “permanent and
total disability” (within the meaning of Section 22(e)(3) of the Code) of such
Optionee, exercise an Option, in whole or in part, at any time subsequent to
such termination of employment and prior to termination of the Option pursuant
to Section 10.1 above, either subject to or without regard to any installment
limitation on exercise imposed pursuant to Section 10.2 above as the Board, in
its sole and absolute discretion, shall determine and set forth in the Option
Agreement. Whether a termination of employment is to be considered by reason of
“permanent and total disability” for purposes of this Plan shall be determined
by the Board, which determination shall be final and conclusive.
 
 

14.  
USE OF PROCEEDS

 
 
The proceeds received by the Corporation from the sale of Stock pursuant to
Options granted under the Plan shall constitute general funds of the
Corporation.
 
 

15.  
SECURITIES ACT OF 1933

 
 
The Corporation shall not be required to sell or issue any shares of Stock under
any Option if the sale or issuance of such shares would constitute a violation
by the individual exercising the Option or the Corporation of any provisions of
any law or regulation of any governmental authority, including without
limitation any federal or state securities laws or regulations. If at any time
the Corporation shall determine, in its discretion, that the listing,
registration, or qualification of any shares subject to the Option upon any
securities exchange or under any state or regulatory or self-regulatory body is
necessary or desirable as a condition of, or in connection with, the issuance or
purchase of shares, the Option may not be exercised in whole or in part unless
such listing, registration, qualification, consent, or approval shall have been
effected or obtained free of any conditions not acceptable to the Corporation,
and any delay caused thereby shall in no way affect the date of termination of
the Option. Specifically in connection with the Securities Act of 1933, as
amended (the “Securities Act”), upon exercise of any Option, unless a
registration statement under such Act is in effect with respect to the shares of
Stock covered by such Option, the Corporation shall not be required to sell or
issue such shares unless the Corporation has received evidence satisfactory to
it that the holder of such Option may acquire such shares pursuant to an
exemption from registration under such Act. Any determination in this connection
by the Corporation shall be final, binding, and conclusive. The Corporation may,
but shall in no event be obligated to, register any securities covered hereby
pursuant to the Securities Act. The Corporation shall not be obligated to take
any affirmative action in order to cause the exercise of an Option or the
issuance of shares pursuant thereto to comply with any law or regulation of any
governmental authority. As to any jurisdiction that expressly imposes the
requirement that an Option shall not be exercisable unless and until the shares
of Stock covered by such Option are registered or are subject to an available
exemption from registration, the exercise of such Option (under circumstances in
which the laws of such jurisdiction apply) shall be deemed conditioned upon the
effectiveness of such registration or the availability of such an exemption.
 


 

16.  
SECURITIES EXCHANGE ACT OF 1934; RULE 16b-3

 
 

16.1.  
General

 
 
The Plan is intended to comply with Rule 16b-3 (“Rule 16b-3”) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), from and after
the date on which the Corporation first registers a class of equity security
under Section 12 of the Exchange Act (the “Registration Date”). From and after
the Registration Date, any provision inconsistent with Rule 16b-3 (as in effect
on the Registration Date) shall, to the extent permitted by law and determined
to be advisable by the Committee (constituted in accordance with Section 16.2)
or the Board (acting pursuant to Section 16.3), be inoperative and void. In
addition, from and after the Registration Date the provisions set forth in
Sections 16.2 through 16.5 shall apply.
 
 

16.2.  
Stock Option Committee

 
 
From and after the Registration Date, the Committee appointed pursuant to
Section 2.2 shall consist of not fewer than two members of the Board, neither of
whom, during the period of service on such Committee and the year prior to
service on such Committee, shall have been granted an Option under this Plan or
been granted or awarded an option or other security under any plan of the
Corporation other than as permitted under Rule 16b-3(c)(2)(i) and each of whom
shall qualify (at the time of appointment to the Committee and during all
periods of service on the Committee) in all respects as a “disinterested person”
as defined in Rule 16b-3.
 
 

16.3.  
Action by the Board

 
 
From and after the Registration Date, the Board may act under the Plan other
than by, or in accordance with the recommendations of, the Committee,
constituted as set forth in Section 16.2 above, only if all members of the Board
are “disinterested persons” as defined in Rule 16b-3.
 
 

16.4.  
Additional Restrictions on Transfer of Stock

 
 
From and after the Registration Date, no director, officer or other “insider” of
the Corporation subject to Section 16 of the Exchange Act shall be permitted to
sell Stock (which such “insider” had received upon exercise of an Option) during
the six months immediately following the grant of such Option.
 
 

16.5.  
Additional Requirement of Stockholders’ Approval

 
 
From and after the Registration Date, no amendment by the Board shall, without
approval by a majority of the votes cast at a duly held meeting of the
stockholders of the Corporation at which a quorum representing a majority of all
outstanding stock is present, either in person or by proxy, and voting on the
amendment, or by written consent in accordance with applicable state law and the
articles of incorporation and by-laws of the Corporation, materially increase
the benefits accruing to Section 16 “insiders” under the Plan or take any other
action that would require the approval of such stockholders pursuant to Rule
16b-3.
 
 

17.  
AMENDMENT AND TERMINATION OF THE PLAN

 
 
With the approval of at least two Management Directors (as defined in the Stock
and Warrant Holders’ Agreement), the Board may, at any time and from time to
time, amend, suspend or terminate the Plan as to any shares of Stock as to which
Options have not been granted; provided, however, that no amendment by the Board
shall, without approval by a majority of the votes cast at a duly held meeting
of stockholders of the Corporation at which a quorum representing a majority of
all outstanding stock is present, either in person or by proxy, and voting on
the amendment, or by written consent in accordance with applicable state law and
the articles of incorporation and by-laws of the Corporation, materially change
the requirements as to eligibility to receive Options or increase the maximum
number of shares of Stock in the aggregate that may be sold pursuant to Options
granted under the Plan (except as permitted under Section 18 hereof). The
Corporation may also retain the right in an Option Agreement to cause a
forfeiture of the shares or gain realized by a holder of an Option on account of
the holder taking actions in “competition with the Corporation,” as defined in
the applicable Option Agreement. Except as permitted under Section 18 hereof, no
amendment, suspension or termination of the Plan shall, without the consent of
the holder of the Option, alter or impair rights or obligations under any Option
theretofore granted under the Plan.
 
 

18.  
EFFECT OF CHANGE IN CAPITALIZATION

 
 

18.1.  
Changes in Stock

 
 
If the number of outstanding shares of Stock is increased or decreased or
changed into or exchanged for a different number or kind of shares or other
securities of the Corporation by reason of the conversion of the outstanding
shares of Series B Common Stock into shares of Series A Common Stock of the
Corporation pursuant to the terms of the Charter of the Corporation, or by
reason of any recapitalization, reclassification, stock split-up, combination of
shares, exchange of shares, stock dividend or other distribution payable in
capital stock, or other increase or decrease in such shares effected without
receipt of consideration by the Corporation, occurring after the effective date
of the Plan, the number and kinds of shares for the purchase of which Options
may be granted under the Plan shall be adjusted proportionately and accordingly
by the Corporation. In addition, the number and kind of shares for which Options
are outstanding shall be adjusted proportionately and accordingly, so that the
proportionate interest of the holder of the Option immediately following such
event shall, to the extent practicable, be the same as immediately prior to such
event. Any such adjustment in outstanding Options shall not change the aggregate
Option Price payable with respect to shares subject to the unexercised portion
of the Option outstanding but shall include a corresponding proportionate
adjustment in the Option Price per share.
 
 

18.2.  
Reorganization with Corporation Surviving

 
 
Subject to Section 18.3 hereof, if the Corporation shall be the surviving
corporation in any reorganization, merger or consolidation of the Corporation
with one or more other corporations, any Option theretofore granted pursuant to
the Plan shall pertain to and apply to the securities to which a holder of the
number of shares of Stock subject to such Option would have been entitled
immediately following such reorganization, merger or consolidation, with a
corresponding proportionate adjustment of the Option Price per share so that the
aggregate Option Price thereafter shall be the same as the aggregate Option
Price of the shares, remaining subject to the Option immediately prior to such
reorganization, merger or consolidation.
 
 

18.3.  
Other Reorganizations; Sale of Assets/Stock

 
 
Upon the dissolution or liquidation of the Corporation, or upon a merger,
consolidation or reorganization of the Corporation with one or more other
corporations in which the Corporation is not the surviving corporation, or upon
a sale of substantially all of the assets of the Corporation to another
corporation, or upon any transaction (including, without limitation, a merger or
reorganization in which the Corporation is the surviving corporation) approved
by the Board which results in any person or entity (other than persons who are
holders of stock of the Corporation at the time the Plan is approved by the
Stockholders and other than an Affiliate) owning 80 percent or more of the
combined voting power of all classes of stock of the Corporation, the Plan and
all Options outstanding hereunder shall terminate, except to the extent
provision is made in writing in connection with such transaction for the
continuation of the Plan and/or the assumption of the Options theretofore
granted, or for the substitution for such Options of new options covering the
stock of a successor corporation, or a parent or subsidiary thereof, with
appropriate adjustments as to the number and kinds of shares and exercise
prices, in which event the Plan and Options theretofore granted shall continue
in the manner and under the terms so provided. In the event of any such
termination of the Plan, each individual holding an Option shall have the right
(subject to the general limitations on exercise set forth in Section 10.2
above), immediately prior to the occurrence of such termination and during a
period of at least thirty days prior to such termination, to exercise such
Option in whole or in part, whether or not such Option was otherwise exercisable
at the time such termination occurs and without regard to any installment
limitation on exercise imposed pursuant to Section 10.2 above. The Board shall
send written notice of an event that will result in such a termination to all
individuals who hold Options not later than the thirty days prior to the
termination.
 
 

18.4.  
Adjustments

 
 
Adjustments under this Section 18 related to stock or securities of the
Corporation shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive. No fractional shares of Stock or units
of other securities shall be issued pursuant to any such adjustment, and any
fractions resulting from any such adjustment shall be eliminated in each case by
rounding downward to the nearest whole share or unit.
 
 

18.5.  
No Limitations on Corporation

 
 
The grant of an Option pursuant to the Plan shall not affect or limit in any way
the right or power of the Corporation to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure or to merge,
consolidate, dissolve or liquidate, or to sell or transfer all or any part of
its business or assets.
 
 

19.  
DISCLAIMER OF RIGHTS

 
 
No provision in the Plan or in any Option granted or Option Agreement entered
into pursuant to the Plan shall be construed to confer upon any individual the
right to remain in the employ of the Corporation or any Subsidiary, or to
interfere in any way with the right and authority of the Corporation or any
Subsidiary either to increase or decrease the compensation of any individual at
any time, or to terminate any employment or other relationship between any
individual and the Corporation or any Subsidiary. The obligation of the
Corporation to pay any benefits pursuant to this Plan shall be interpreted as a
contractual obligation to pay only those amounts described herein, in the manner
and under the conditions prescribed herein. The Plan shall in no way be
interpreted to require the Corporation to transfer any amounts to a third party
trustee or otherwise hold any amounts in trust or escrow for payment to any
participant or beneficiary under the terms of the Plan.
 
 

20.  
NONEXCLUSIVITY OF THE PLAN

 
 
Neither the adoption of the Plan nor the submission of the Plan to the
stockholders of the Corporation for approval shall be construed as creating any
limitations upon the right and authority of the Board to adopt such other
incentive compensation arrangements (which arrangements may be applicable either
generally to a class or classes of individuals or specifically to a particular
individual or individuals) as the Board in its discretion determines desirable,
including, without limitation, the granting of stock options otherwise than
under the Plan.
 
 
This Plan was duly adopted and approved by the Board of Directors of the
Corporation on December 31, 1993 and was duly approved by the stockholders of
the Corporation on _____________________________.
 
 


 
 
_____________________________
 
 
David P. Stokes, Secretary
 